Citation Nr: 1038635	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  05-04 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to an apportionment of the Veteran's disability 
compensation benefits on behalf of his spouse.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from April 1969 to April 1971.  
The Appellant is the Veteran's estranged spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In July 2008, the Board remanded the appeal to the RO for further 
development.

The Appellant was scheduled for a hearing before a Decision 
Review Officer at the RO in March 2010; however, she failed to 
report to that hearing.  


FINDINGS OF FACT

1.  The Appellant and Veteran were married in April 1981; 
however, they have never divorced or otherwise legally separated.

2.  The Appellant's claim for an apportionment of the Veteran's 
disability compensation benefits was received by VA on January 5, 
2004.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's disability 
compensation benefits on behalf of his spouse are met.  38 
U.S.C.A. §§ 101(31), 5307 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.205, 3.50(a), 3.450 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

This appeal concerns a benefit provided under chapter 53 of title 
38, United States Code.  The rules governing VA notice and 
assistance upon receipt of a claim for benefits as outlined in 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to 
claims for benefits provided under chapters other than chapter 
51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That 
is, the Veterans Claims Assistance Act of 2000 (VCAA) does not 
apply to decisions regarding how benefits are paid.  VA rules do, 
however, include special procedural requirements for 
simultaneously contested claims, such as a claim for 
apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 
(2010).

A claim for an apportionment is a "contested claim" and is 
subject to the special procedural regulations set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102.  In this case, the 
applicable contested claims procedures were followed.  In letters 
dated February and April 2004, the RO ensured that appropriate 
notification was dispatched to each of the parties (the Appellant 
and Veteran) to the contested claim.  The RO provided both 
parties with notices and determinations related to the contested 
claim, and advised both parties of the applicable law and 
regulations.  In the July 2008 remand, the Board requested that 
the RO send the Veteran a copy of the Appellant's substantive 
appeal, which the RO did in March 2009.  See Dyment v. West, 13 
Vet. App. 141, 146- 47 (1999).

VA has obtained financial information from the Appellant and the 
Veteran.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the claims file; 
and neither party has contended otherwise.  The Board therefore 
concludes that neither the Appellant nor Veteran is prejudiced by 
a decision on the claim at this time.

Pertinent Laws and Regulations

Compensation benefits payable to a veteran may be apportioned if 
the veteran is not residing with his or her spouse or if his or 
her children are not residing with the veteran and the veteran is 
not reasonably discharging his or her responsibility for the 
spouse's or the children's support.  No apportionment is made 
where the veteran is providing for dependents.  38 U.S.C.A. § 
5307 (West 2002); 38 C.F.R. § 3.450 (2010).  It is not necessary 
for the claimant to establish the existence of hardship in order 
to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

Where hardship is shown to exist, compensation may be specially 
apportioned between the veteran and his or her dependents on the 
basis of the facts of the individual case as long as it does not 
cause undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, consideration is 
given to such factors as the amount of VA benefits payable, other 
income and resources of the veteran and those dependents in whose 
behalf the apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment claimants.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or her 
while apportionment of less than 20 percent of his or her 
benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451 (2010).

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit payment of 
a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) 
(2010).

The term "spouse" means a person of the opposite sex who is a 
wife or husband.  38 U.S.C.A. § 101(31) (West 2002).  The term 
"wife" means a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) (2010) and 38 C.F.R. § 3.50(a) 
(2010).  Under 38 C.F.R. § 3.1(j), the term "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage or the law of the place where the 
parties resided when the rights to benefits accrued.  See 38 
C.F.R. § 3.205 (2010).

Analysis

The Appellant's claim for an apportionment of the Veteran's 
disability compensation benefits was received by VA on January 5, 
2004.  She stated that the Veteran left her for another 
lifestyle.

A certificate of marriage reflects that the Appellant and Veteran 
were married in April 1981.  Although they are not divorced, they 
do reside at different residences.  In this regard, on the 
Veteran's original claim for disability compensation benefits 
filed in March 2002, he indicated that he and the Appellant have 
been separated since 1995 and that he was not contributing to her 
support.  

The Veteran is in receipt of VA disability compensation benefits 
based on service connection for chronic lymphocytic leukemia, 
rated as 100 percent effective March 11, 2002, and diabetes 
mellitus, rated as 20 percent effective March 12, 2003, for a 
combined evaluation for compensation of 100 percent effective 
March 11, 2002.

In a signed statement received in March 2004, the Appellant 
listed her monthly income and expenses as follows: income, 
$1,200; rent, $250; utilities, $150; food, $150; car payment, 
$250; car insurance, $250; gas, $120; laundry, $50; property 
taxes, $25; and miscellaneous expenses, $100.  These figures show 
that she was netting a loss of $145.00 per month.

In a signed statement received in April 2004, the Veteran listed 
his monthly income and expenses as follows: VA disability 
compensation benefits, $2,296; employee retirement benefits, 
$1,068; rent, $300; electricity, $200; telephone, $100; water, 
$25; food, $300; car payment, $272; car insurance, $200; credit 
card, $65; debt management service, $65; Federal back taxes (to 
be scheduled), $200; and miscellaneous expenses, $300.  Even 
calculating the future tax payments, these figures show that he 
will have $1337.00 of income left each month.

In a signed statement received in February 2007, the Appellant 
listed her monthly income and expenses as follows: income, 
$1,100; rent, $450; electricity, $100-25; gas, $120-30; 
telephone, $59; cable, $50; food, $150; medication, $430.62; car 
insurance, $75; and miscellaneous expenses, $150.  She noted that 
her son no longer works and has moved out.  She reiterated that 
she and the Veteran were not divorced but remained married.  
These figures show that she was netting a monthly loss of between 
$485.00 and $520.00.  

Neither the Veteran nor Appellant disputes that they are married 
or have lived apart from each other since the filing of her claim 
for an apportionment in January 2004.  There is no evidence 
indicating that the Veteran has provided the Appellant with any 
amount of money for support since the filing of her claim.  In 
fact, he indicated on his March 2002 claim that he had not 
provided any support to the Appellant since their separation in 
1995.  As the Veteran was not residing with the Appellant or 
reasonably discharging his responsibility for her support, the 
Board finds that an apportionment of the Veteran's disability 
compensation benefits on behalf of his spouse is warranted.

The Board acknowledges the Veteran's contention that an 
apportionment of any of his benefits would be a hardship to him.  
However, as provided under 38 C.F.R. § 3.451, an apportionment of 
less than 20 percent of the Veteran's benefits is not ordinarily 
deemed a hardship, and the facts of this case indicate that even 
an  apportionment in excess of that amount, but less than 50 
percent, should not be a hardship as his reported monthly income 
exceeds his reported monthly expenses by over $1300 based on the 
most recent information of record.  The Board will defer to the 
RO's discretion as to the determination of the exact percentage 
to be apportioned here.

ORDER

An apportionment of the Veteran's disability compensation 
benefits on behalf of his spouse is granted.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


